PER CURIAM:
This is an appeal from the entry of a Summary Judgment in favor of defendant-appellee Hartford, and the denial of appellants’ motion for summary judgment. The sole question is whether there was a genuine issue of a material fact that Richard H. Morton was covered by an insurance policy of Hartford on April 8, 1966, when he was killed in an automobile collision.
 Appellant and Intervenor urge that there is a factual issue concerning the acceptance vel non of Morton’s application by Hartford, and the negligence or fraud of the agents of Hartford. They further contend that the entry of summary judgment was erroneous because of the ambiguities in the contract of insuranee.1
A careful consideration of the briefs and the record convinces us that there were no material facts in dispute and that the District Court correctly entered a summary judgment for Hartford.
Affirmed.

. Pursuant to Rule 18 of the Rules of tliis Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in -writing. See Murphy v. Houma Well Service, 5 Cir. 1969, 409 F. 2d 804, Part I; and Huth v. Southern Pacific Company, 5 Cir. 1969, 417 F.2d 526, Part I.